 



Exhibit 10.2

INCORPORATED TERMS
DATED AS OF __________, 200_
TO
RESTRICTED STOCK AGREEMENT

          The following are the “Incorporated Terms” referred to in the
instrument entitled “Restricted Stock Agreement” which refers to these
Incorporated Terms and which has been signed by the Company and the Employee
(the “Base Instrument”). The Incorporated Terms and the Base Instrument
constitute a single agreement and that agreement consists of the Base Instrument
and the Incorporated Terms. The Incorporated Terms dovetail with the Base
Instrument; because the last paragraph of the Base Instrument is Paragraph 1,
the Incorporated Terms begin with Paragraph 2.

               2. Restrictions. (a) Except as otherwise provided herein, the
Base Restricted Stock, the Matching Restricted Stock and the Time Vested
Restricted Stock may not be sold, transferred or otherwise alienated or
hypothecated until, in the case of the Base Restricted Stock, the date set forth
after “Base Restricted Stock Release Date” on the signature page; in the case of
the Matching Restricted Stock, the date set forth after “Matching Restricted
Stock Release Date” on the signature page; and in the case of the Time Vested
Restricted Stock, until the Release Date determined as follows. For each date
set forth after “Time Vested Restricted Stock Release Date” on the signature
page, divide the number of shares set forth after “Shares of Time Vested
Restricted Stock” by the sum of one and the difference between the latest year
set forth after “Time Vested Restricted Stock Release Date” on the signature
page and the earliest year set forth thereafter. The resulting quotient, rounded
down to the nearest whole share, is the number of shares of Restricted Stock
that shall be released on each date set forth after “Time Vested Restricted
Stock Release Date” and such date shall be the Release Date for such shares (and
only for such shares). The term “Release Date” shall be applied separately to
the Base Restricted Stock, the Matching Restricted Stock and the Time Vested
Restricted Stock as if the term “Release Date” were the term “Base Restricted
Stock Release Date,” the term “Matching Restricted Stock Release Date,” or the
term “Time Vested Restricted Stock Release Date,” as the case may be, and such
application shall correspond to the application of the term “Restricted Stock”
as set forth in Paragraph 1(a) of the Base Instrument.

          (b) The Release Date for RSUs shall be the same as the Release Date
for the Time Vested Restricted Stock. Except as otherwise provided herein, RSUs
may not be sold, transferred or otherwise alienated or hypothecated regardless
of the occurrence of the Release Date.

          (c) Except as otherwise provided herein, the Performance Restricted
Stock may not be sold, transferred or otherwise alienated or hypothecated until
the Release Date determined as follows. For each date set forth after
“Performance Restricted Stock Release Date” on the signature page, multiply the
number of shares set forth after “Shares of Performance Restricted Stock” on the
signature page by the quotient of dividing the EPS for the fiscal year of the
Company ended on the December 31 immediately preceding such date by the amount
set forth after “Target” on the signature page. The resulting product, rounded
down to the nearest

 



--------------------------------------------------------------------------------



 



whole share, is the number of shares of Restricted Stock that shall be released
on the corresponding date set forth after “Performance Restricted Stock Release
Date” and such date shall be the Release Date for such shares (and only for such
shares). “EPS” means the Company’s diluted earnings per share, determined in
accordance with generally accepted accounting principles and adjusted to exclude
the after-tax effect of (i) realized gains and losses, and (ii) extraordinary
items, except that there shall not be excluded such items attributable to joint
ventures. If by any date set forth after “Performance Restricted Stock Release
Date” the Company has not publicly announced its diluted earnings per share,
such date shall be two business days after such earnings are publicly announced.

               3. Escrow. (a) Shares of Restricted Stock shall be issued (in
certificate or electronic form, at the discretion of the Company) as soon as
practicable in the name of the Employee but shall be held in an escrow
arrangement by the transfer agent for the Stock, as escrow agent. The Employee
shall give the Company a stock power for such Stock duly endorsed in blank which
will be held in escrow for use in the event such Stock is forfeited in whole or
in part. Unless forfeited as provided herein, Restricted Stock shall cease to be
held in escrow and certificates for such Stock shall be delivered to the
Employee, or in the case of his death, to his Beneficiary (as hereinafter
defined) on the Release Date or upon any other termination of the restrictions
imposed by Paragraph 2 hereof.

               (b) Unless forfeited as provided herein, on the Restricted Stock
Units Release Date set forth on the signature page or determined as provided
thereon, RSUs shall be settled by the issuance of shares of Stock and
certificates for such Stock shall be delivered to the Employee, or in the case
of his death, to his Beneficiary.

               4. Transfer After Release Date; Securities Law Restrictions.
Except as otherwise provided herein, Restricted Stock shall become free of the
restrictions of Paragraph 2 and be freely transferable by the Employee on the
Release Date. Notwithstanding the foregoing or anything to the contrary herein,
the Employee agrees and acknowledges with respect to any Restricted Stock and
any Stock delivered in settlement of RSUs that has not been registered under the
Securities Act of 1933, as amended (the “Act”) (i) he will not sell or otherwise
dispose of such Stock except pursuant to an effective registration statement
under the Act and any applicable state securities laws, or in a transaction
which, in the opinion of counsel for the Company, is exempt from such
registration, and (ii) a legend will be placed on the certificates or other
evidence for the Restricted Stock to such effect.

               5. Termination of Employment Due to Death. If the Employee’s
employment with the Company or any of its subsidiaries is terminated because of
death prior to the Release Date, (i) the restrictions of Paragraph 2 applicable
to the Restricted Stock shall terminate on the date of death and such Restricted
Stock shall be free of such restrictions and, except as otherwise provided in
Paragraph 4 hereof, freely transferable and (ii) a Release Date shall be deemed
to have occurred for all RSUs.

               6. Forfeiture of Restricted Stock. (a) If the Employee’s
employment with the Company and all of its subsidiaries is terminated prior to
the Release Date for any reason (including without limitation, disability or
termination by the Company and all subsidiaries

-2-



--------------------------------------------------------------------------------



 



thereof, with or without cause) other than death, all Restricted Stock and all
RSUs shall be forfeited to the Company on the date of such termination unless
otherwise provided in subparagraph (b) below, or unless the Management
Development, Nominating and Governance Committee of the Company’s Board of
Directors (the “Management Development Committee”) or other Committee of such
Board administering the Plan (the Management Development Committee or such other
Committee is herein referred to as the “Committee”) determines, on such terms
and conditions, if any, as the Committee may impose, that all or a portion of
the Restricted Stock and/or Stock deliverable on settlement of RSUs shall be
released to the Employee and the restrictions of Paragraph 2 applicable thereto
shall terminate. Absence of the Employee on leave approved by a duly elected
officer of the Company, other than the Employee, shall not be considered a
termination of employment during the period of such leave.

               (b) If the Employee’s employment with the Company and all of its
subsidiaries terminates by reason of retirement after reaching age 62 and after
having been employed by the Company or any subsidiary thereof for an aggregate
period of at least seven years, such retirement shall not result in forfeiture
of the Performance Restricted Stock or of any RSUs (this provision does not
apply to the Base or Matching Restricted Stock nor does it apply to Time Vested
Restricted Stock not awarded in the form of RSUs) if no later than the date on
which employment terminates, the Employee enters into an agreement with the
Company (which agreement shall be drafted by and acceptable to the Company)
under which the Employee agrees not to compete with the Company and its
subsidiaries during a period ending one year after the latest of the dates set
forth after (i) “Time Vested Restricted Stock Release Date” on the signature
page, and (ii) “Performance Restricted Stock Release Date” on the signature
page, and the Employee complies with such agreement. If the Employee enters into
such a non-competition agreement and thereafter breaches the terms thereof, the
Restricted Stock and RSUs shall be forfeited. If the conditions in the second
preceding sentence are satisfied and the Employee complies with the terms of
such agreement, upon the Employee’s death, the provisions of Paragraph 5 shall
apply as if the Employee’s employment with the Company and its subsidiaries
terminated because of such death.

               (c) Any shares of the Performance Restricted Stock for which a
Release Date has not occurred by the latest date set forth after “Performance
Restricted Stock Release Date” on the signature page (such date being subject to
extension as contemplated in the last sentence of paragraph 2(b)) shall be
forfeited to the Company, unless the Committee determines otherwise as
contemplated in subparagraph (a) above.

               (d) If Restricted Stock is forfeited, the Employee hereby
appoints the Company, acting through any Senior Vice President or more senior
officer, as the Employee’s attorney-in-fact to transfer such forfeited
Restricted Stock to the Company.

               7. Beneficiary. (a) The person whose name appears on the
signature page hereof after the caption “Beneficiary” or any successor
designated by the Employee in accordance herewith (the person who is the
Employee’s Beneficiary at the time of his death herein referred to as the
“Beneficiary”) shall be entitled to receive the Restricted Stock to be released
to the Beneficiary under Paragraphs 3 and 5 as a result of the death of the
Employee and the Stock to be

-3-



--------------------------------------------------------------------------------



 



delivered in settlement of RSUs. The Employee may from time to time revoke or
change his Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Employee’s death, and in no event shall any designation
be effective as of a date prior to such receipt.

                    (b) If no such Beneficiary designation is in effect at the
time of an Employee’s death, or if no designated Beneficiary survives the
Employee or if such designation conflicts with law, upon the death of the
Employee, the Employee’s estate shall be entitled to receive the Restricted
Stock and the Stock to be delivered in settlement of RSUs. If the Committee is
in doubt as to the right of any person to receive such Restricted Stock or
Stock, the Company may retain the same and any distributions thereon, without
liability for any interest thereon, until the Committee determines the person
entitled thereto, or the Company may deliver such all of such property and any
distributions thereon to any court of appropriate jurisdiction and such delivery
shall be a complete discharge of the liability of the Company therefor.

               8. Restricted Stock Legend. In addition to any legends placed on
certificates for Restricted Stock, each certificate or other evidence for shares
of Restricted Stock shall bear the following legend:

“The sale or other transfer of these shares of stock, whether voluntary, or by
operation of law, is subject to certain restrictions set forth in the MGIC
Investment Corporation 2002 Stock Incentive Plan and a Restricted Stock
Agreement between MGIC Investment Corporation and the registered owner hereof. A
copy of such Plan and such Agreement may be obtained from the Secretary of MGIC
Investment Corporation.”

When the restrictions imposed by Paragraph 2 hereof terminate, the Employee
shall be entitled to have the foregoing legend removed from such Stock.

               9. Voting Rights; Dividends and Other Distributions; Rights of
RSUs. (a) While the Restricted Stock is subject to restrictions under
Paragraph 2 and prior to any forfeiture thereof, the Employee may exercise full
voting rights for the Restricted Stock.

               (b) While the Restricted Stock is subject to the restrictions
under Paragraph 2 and prior to any forfeiture thereof, the Employee shall be
entitled to receive all dividends and other distributions paid with respect to
the Restricted Stock. If any such dividends or distributions are paid in Stock,
such shares shall be subject to the same restrictions as the shares of
Restricted Stock with respect to which they were paid, including the requirement
that Restricted Stock be held in escrow pursuant to Paragraph 3 hereof.

               (c) Subject to the provisions of this Agreement, the Employee
shall have, with respect to the Restricted Stock, all other rights of holders of
Stock.

-4-



--------------------------------------------------------------------------------



 



               (d) RSUs represent only the right to receive as Stock, on the
terms provided herein, the number of shares indicated after “Shares of Time
Vested Restricted Stock” on the signature page, and the Employee with respect to
RSUs shall have no rights as a holder of Stock, including the right to vote or
to receive dividends, until certificates for such Stock are actually delivered
in settlement of the RSU. Notwithstanding the preceding sentence, on each date
on which the Company pays a dividend in cash on the Stock, the Company shall
make a payment in cash on the RSUs that are outstanding on the record date for
such dividend equal to the dividend that would have been paid on the number of
shares indicated after “Shares of Time Vested Restricted Stock” on the signature
page had such shares been outstanding.

               10. Tax Withholding. (a) It shall be a condition of the
obligation of the Company to release from escrow Restricted Stock to the
Employee or the Beneficiary or to deliver Stock in settlement of RSUs, and the
Employee agrees, that the Employee shall pay to the Company upon its demand,
such amount as may be requested by the Company for the purpose of satisfying its
liability to withhold federal, state, or local income or other taxes incurred by
reason of the award of the Restricted Stock or RSUs, as a result of the
termination of the restrictions on Restricted Stock hereunder or the delivery of
Stock in settlement of RSUs.

               (b) If the Employee does not make an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, with respect to the Restricted
Stock awarded hereunder, the Employee may satisfy the Company’s withholding tax
requirements by electing to have the Company withhold that number of shares of
Restricted Stock otherwise deliverable to the Employee from escrow hereunder or
that number of shares of Stock that would otherwise be issued in settlement of
RSUs, or to deliver to the Company a number of shares of Stock, in each case,
having a Fair Market Value on the day prior to the Tax Date (as defined below)
equal to the amount required to be withheld as a result of the termination of
the restrictions on such Restricted Stock. The election must be in writing and
be delivered to the Company prior to the Tax Date. If the number of shares so
calculated to be withheld shall include a fractional share, the Employee shall
deliver cash in lieu of such fractional share. All elections shall be made in a
form approved by the Company. As used herein, “Tax Date” means the date on which
the Employee must include in his gross income for federal income tax purposes
the fair market value of the Restricted Stock, or Stock delivered in settlement
of the RSUs, over the purchase price therefor.

               11. Adjustments in Event of Change in Stock or Fiscal Year. In
the event of any change in the outstanding shares of Stock (“capital
adjustment”) for any reason, including but not limited to, any stock splits,
stock dividend, recapitalization, merger, consolidation, reorganization,
combination or exchange of shares or other similar event which, in the judgment
of the Committee, could distort the implementation of the award of Restricted
Stock or the award of RSUs or the realization of the objectives of such award,
the Committee may make such adjustments in the shares of Restricted Stock
subject to this Agreement or in the shares deliverable on settlement of RSUs, or
in the terms, conditions or restrictions of this Agreement, including the Target
set forth on the signature page, as the Committee deems equitable. In addition,
if the Company changes its fiscal year from a year ending December 31, the
Committee

-5-



--------------------------------------------------------------------------------



 



may make such adjustments in the Performance Restricted Stock Release Date and
the Target as the Committee deems equitable.

               12. Change in Control. If a “Change in Control of the Company”
(as defined in the Annex attached hereto) occurs, notwithstanding anything
herein, the restrictions of Paragraph 2 applicable to the Restricted Stock shall
terminate on the date of the Change in Control of the Company and a Release Date
shall be deemed to have occurred for all RSUs.

               13. Powers of Company Not Affected; No Right to Continued
Employment.

               (a) The existence of the Restricted Stock or RSUs shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any combination, subdivision or reclassification of the Stock or
any reorganization, merger, consolidation, business combination, exchange of
shares, or other change in the Company’s capital structure or its business, or
any issue of bonds, debentures or stock having rights or preferences equal,
superior or affecting the Restricted Stock or any Stock to be issued in
settlement of RSUs or, in both cases, the rights thereof, or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. The determination of the Committee as to any
such adjustment shall be conclusive and binding for all purposes of this
Agreement.

               (b) Nothing herein contained shall confer upon the Employee any
right to continue in the employment of the Company or any subsidiary or
interfere with or limit in any way the right of the Company or any subsidiary to
terminate the Employee’s employment at any time, subject, however, to the
provisions of any agreement of employment between the Company or any subsidiary
and the Employee. The Employee acknowledges that a termination of his or her
employment could occur at a time before which the restrictions referred to in
Paragraph 2 above have lapsed, resulting in the forfeiture of the Restricted
Stock and RSUs by the Employee, unless otherwise provided herein. In such event,
the Employee will not be able to realize the value of the Restricted Stock or of
the Stock that underlies the RSUs nor will the Employee be entitled to any
compensation on account of such value.

               14. Interpretation by Committee. The Employee agrees that any
dispute or disagreement which may arise in connection with this Agreement shall
be resolved by the Committee, in its sole discretion, and that any
interpretation by the Committee of the terms of this Agreement or the Plan and
any determination made by the Committee under this Agreement or the Plan may be
made in the sole discretion of the Committee and shall be final, binding, and
conclusive. Any such determination need not be uniform and may be made
differently among Employees awarded Restricted Stock and RSUs.

               15. Miscellaneous. (a) This Agreement shall be governed and
construed in accordance with the laws of the State of Wisconsin applicable to
contracts made and to be performed therein between residents thereof.

-6-



--------------------------------------------------------------------------------



 



               (b) The waiver by the Company of any provision of this Agreement
shall not operate or be construed to be a subsequent waiver of the same
provision or waiver of any other provision hereof.

               (c) The Restricted Stock and RSUs shall be deemed to have been
awarded pursuant to the Plan and is subject to the terms and conditions thereof.
In the event of any conflict between the terms hereof and the provisions of the
Plan, the terms and conditions of the Plan shall prevail. Any and all terms used
herein, unless specifically defined herein shall have the meaning ascribed to
them in the Plan. A copy of the Plan is available on request of the Employee
made in writing or by e-mail to the Company’s Secretary.

               (d) Any notice, filing or delivery hereunder or with respect to
Restricted Stock shall be given to the Employee at either his usual work
location or his home address as indicated in the records of the Company, and
shall be given to the Committee or the Company at 250 East Kilbourn Avenue,
Milwaukee 53202, Attention: Secretary. All such notices shall be given by first
class mail, postage pre-paid, or by personal delivery.

               (e) This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns and shall be binding upon and
inure to the benefit of the Employee, the Beneficiary and the personal
representative(s) and heirs of the Employee, except that the Employee may not
transfer any interest in any Restricted Stock prior to the release of the
restrictions imposed by Paragraph 2 and nor may the Employee transfer any
interest in any RSUs.

               (f) As a condition to the grant of the Restricted Stock and RSUs,
the Employee must execute an agreement not to compete in the form provided to
the Employee by the Company.

               The end of Paragraph 15 is the end of the Incorporated Terms. The
remainder of the Agreement is contained in the Base Instrument.

-7-



--------------------------------------------------------------------------------



 



ANNEX

Definition of “Change in Control of the Company” and Related Terms

     1 Change in Control of the Company. A “Change in Control of the Company”
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred:

     (i) any Person (other than (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under any employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after July 22, 1999, pursuant to express authorization
by the Board of Directors of the Company (the “Board”) that refers to this
exception) representing more than 50% of the total fair market value of the
stock of the Company or representing 50% or more of the total voting power of
the stock of the Company; or

     (ii) the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: (A) individuals
who, on July 22, 1999, constituted the Board and (B) any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A under the Act) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors on July 22, 1999, or whose initial
appointment, election or nomination for election as a director which occurred
after July 22, 1999 was approved by such vote of the directors then still in
office at the time of such initial appointment, election or nomination who were
themselves either directors on July 22, 1999 or initially appointed, elected or
nominated by such majority vote as described above ad infinitum (collectively
the “Continuing Directors”); provided, however, that individuals who are
appointed to the Board pursuant to or in accordance with the terms of an
agreement relating to a merger, consolidation, or share exchange involving the
Company (or any direct or indirect subsidiary of the Company) shall not be
Continuing Directors for purposes of this Agreement until after such individuals
are first nominated for election by a vote of at least a majority of the then
Continuing Directors and are thereafter elected as directors by the

Annex - Page 1 of 4

 



--------------------------------------------------------------------------------



 



shareholders of the Company at a meeting of shareholders held following
consummation of such merger, consolidation, or share exchange; and, provided
further, that in the event the failure of any such persons appointed to the
Board to be Continuing Directors results in a Change in Control of the Company,
the subsequent qualification of such persons as Continuing Directors shall not
alter the fact that a Change in Control of the Company occurred; or

     (iii) a merger, consolidation or share exchange of the Company with any
other corporation is consummated or voting securities of the Company are issued
in connection with a merger, consolidation or share exchange of the Company (or
any direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger, consolidation or share exchange
which would result in the voting securities of the Company entitled to vote
generally in the election of directors outstanding immediately prior to such
merger, consolidation or share exchange continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof entitled to vote generally in the election of directors of such
entity or parent outstanding immediately after such merger, consolidation or
share exchange, or (B) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after July 22, 1999, pursuant to express
authorization by the Board that refers to this exception) representing at least
50% of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or

     (iv) the sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity of
which at least 75% of the combined voting power of the voting securities
entitled to vote generally in the election of directors (or such lower
percentage as is determined under the IRS Notice) immediately after such sale
are owned by Persons in substantially the same proportions as their ownership of
the Company immediately prior to such sale. It is understood that in no event
shall a sale or disposition of assets be considered to be a sale of
substantially all of the assets unless the assets sold or disposed of have a
total gross fair market value of at least 40% of the total gross fair market
value of all of the Company’s assets immediately prior to such sale or
disposition.

Annex - Page 2 of 4

 



--------------------------------------------------------------------------------



 



     2 Related Definitions. For purposes of this Annex, the following terms,
when capitalized, shall have the following meanings:

     (i) Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.

     (ii) Affiliate and Associate. The terms “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule l2b-2 of the General
Rules and Regulations under the Act.

     (iii) Beneficial Owner. A Person shall be deemed to be the “Beneficial
Owner” of any securities:

     (a) which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own, (A)
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates or Associates until such
tendered securities are accepted for purchase, or (B) securities issuable upon
exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of July 22, 1999, between the Company and Wells Fargo Bank
Minnesota, National Association (as successor Rights Agent), as amended from
time to time (or any successor to such Rights Agreement), at any time before the
issuance of such securities;

     (b) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this Subsection
1 (c) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or

     (c) which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates or

Annex - Page 3 of 4

 



--------------------------------------------------------------------------------



 



Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
Subsection 1(c) (ii) above) or disposing of any voting securities of the
Company.

     (iv) IRS Notice. The term “IRS Notice” shall mean the IRS Notice 2005-1,
which was issued with respect to the American Jobs Creation Act of 2004.

     (v) Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.

     (vi) Stock. The term “stock” shall have the meaning contemplated by the IRS
Notice.

Annex - Page 4 of 4

 